Citation Nr: 1601492	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

A hearing was held on August 18, 2009, in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of the hearing is in the claims file.

The Veteran's claim was previously before the Board in July 2012, at which time the Board denied service connection for PTSD and for a psychiatric disorder other than PTSD.  Thereafter, the Veteran appealed the Board's denial of service connection for a psychiatric disorder other than PTSD to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The JMR moved for the Court to vacate and remand the July 2012 Board decision with respect to the claim for service connection for a psychiatric disorder other than PTSD, as the parties agreed that the Board failed to provide adequate reasons and basis as to whether the Veteran was entitled to a VA examination.  In May 2013, the Court granted the JMR.

In December 2013, the Board remanded this matter back to the RO pursuant to the Veteran's request for a second hearing before the Board.  A hearing was held on March 3, 2014, by means of video conferencing equipment with the appellant in in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was sitting in Washington, DC and designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of the hearing is in the claims file.

In correspondence dated January 2015, the Veteran requested a third hearing before the Board.  In October 2015, the Veteran formally withdrew the request for a third hearing.  However, the Board notes that a third hearing was denied in May 2015 since the claim on appeal is the same as the one he testified about in August 2009 and March 2014.  Under 38 C.F.R. § 20.700(a) (2014), a veteran is entitled to "a hearing on appeal," not multiple hearings.  The Veteran has not provided good cause as to why a third hearing should be provided.  As such, providing the Veteran with a third Board hearing is not required.  38 C.F.R. §§ 20.700(a), 20.1304(b) (2014).

The Board remanded this matter in May 2015 for additional development, which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2015, the Veteran submitted additional evidence along with a waiver of initial RO review; however, as discussed below, a remand is necessary for additional development.  38 C.F.R. § 20.1304 (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum etiology opinion.

The Board remanded this matter in July 2014, in part, for the scheduling of a VA examination to obtain etiology opinions regarding the Veteran's psychiatric disorders other than PTSD.  The Board specifically asked the examiner to address the etiology of the Veteran's mood disorder and depressive disorder diagnosed during the pendency of the claim.  While the examiner addressed his depressive disorder, the examiner did not address mood disorder and its etiology, to include whether it was related to the depressive disorder.  Therefore, the Board remanded this matter in May 2015 to obtain clarification of the etiology of the Veteran's mood disorder.  Hayes v Brown 9 Vet App 67, 73 (1996) 38 C F R § 4 2 (2014).

In July 2015, an addendum opinion was received indicating that the Veteran's diagnosed depressive disorder is a mood disorder.  The examiner indicated that the etiology of any mood disorder is therefore included in the explanation of the current depressive disorder.  The examiner opined that it is less likely than not that the Veteran's current depressive disorder manifested during or is related to his military service.  The examiner indicated that the rationale for the opinion is noted in the November 2014 opinion report.

Upon further review, the Board finds that the November 2014 opinion report is inadequate because the opinion is based on inaccurate facts.  Specifically, the examiner based the opinion, in part, on the finding that the Veteran had no record of mental health treatment until after the death of this mother in 2006.  However, review of the electronic claims file shows the Veteran has had mental health treatment since at least 1998.  Accordingly, since the rationale of the November 2014 opinion is based on inaccurate findings, it is inadequate for rating purposes.  In turn, the July 2015 opinion report is also inadequate for rating purposes.  On remand, additional opinions must be obtained that address the etiology of the Veteran's depressive disorder and mood disorder.

Additionally, the Board observes that the Veteran submitted a private opinion report in October 2015.  This opinion report suggests that the Veteran's psychiatric disorder had onset prior to service and was aggravated by service.  The February 2012 VA examiner also suggested that the Veteran had a psychiatric disorder likely resulting from childhood abuse and his overall history.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The examination conducted at the Veteran's entrance to service in March 1968 does not indicate a current mental health disorder; therefore, the Veteran is presumed to have been sound at entry.  Accordingly, it must be determined whether the presumption of soundness has been rebutted by clear and unmistakable evidence.  On remand, obtain an opinion as to whether there is clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed service and whether there is clear and unmistakable evidence that any such disorder was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 234 (2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the electronic claims file.

2. Then provide the November 2014 VA examiner or another qualified mental health examiner if she is unavailable, with access to the Veteran's electronic claims file on Virtual VA and VBMS.  After reviewing the claims file, the examiner should provide the following requested opinions:

A. Whether the Veteran's depressive disorder and/or mood disorder, which were indicated as diagnoses during the pendency of the claim, at least as likely as not (50 percent or greater probability) manifested during service or are otherwise related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner must specifically address the diagnoses of depressive disorder and mood disorder and the etiology of each diagnosis.  In the opinion report, the examiner must address the private opinions from Dr. J.L.N., dated June 2014, and Dr. L.B., dated October 2015.  All opinions must be supported by a complete rationale explaining the reasoning for the findings.

B. If the answer to the above is negative, the examiner must opine whether the evidence clearly and unmistakably (i.e., it is undebatable) shows that the Veteran had a psychiatric disorder when he entered service in March 1968.  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must specifically address the diagnoses of depressive disorder and mood disorder and the etiology.  The examiner should address the February 2012 VA examination report and October 2015 private opinion report which indicate that a psychiatric disorder pre-existed service.  All opinions must be supported by a complete rationale explaining the reasoning for the findings.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3 Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




